Citation Nr: 0802299	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  05-36 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to August 9, 1999, for 
the award of service connection for paranoid-type 
schizophrenia evaluated as 100 percent disabling.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from March 1981 to February 
1982.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which denied an 
effective date prior to August 9, 1999, for the award of 
service connection for paranoid-type schizophrenia evaluated 
as 100 percent disabling.  


FINDINGS OF FACT

1.  An unappealed May 2002 RO decision assigned a 100 percent 
evaluation for paranoid-type schizophrenia, effective August 
9, 1999.

2.  In March 2004, the veteran submitted a claim for an 
earlier effective date for the award of service connection 
for paranoid-type schizophrenia evaluated as 100 percent 
disabling.  


CONCLUSION OF LAW

The veteran has failed to advance an allegation of fact or 
law upon which relief may be granted.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
the Department of Veterans Affairs' (VA) duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the statutory and 
regulatory provisions pertaining to the VA's duty to notify 
and to assist do not apply to a claim if resolution of that 
claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case, the facts are not in dispute.  
Resolution of the veteran's appeal is dependent on the 
Court's interpretation of the law and regulations pertaining 
to claims for VA benefits.  Therefore, because no reasonable 
possibility exists that would aid in substantiating the 
veteran's claim, any deficiencies of VCAA notice or 
assistance are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).  

II.  Earlier Effective Date

An unappealed May 2002 RO decision assigned a 100 percent 
evaluation for paranoid-type schizophrenia, effective August 
9, 1999.

In March 2004, the veteran submitted a claim for an earlier 
effective date for the award of service connection for 
paranoid-type schizophrenia evaluated as 100 percent 
disabling.  The Court has held that there is no such claim as 
a "claim for an earlier effective date."  Rudd v. 
Nicholson, 20 Vet.App. 296, 300 (2006).  As the veteran's 
request may not be reasonably construed as either an 
application to reopen a prior final claim or a claim of clear 
and unmistakable error in such a final claim, the Board finds 
no allegation of fact or law upon which relief may be 
granted.  Accordingly, the veteran's claim must be dismissed.  
38 U.S.C.A. § 7105 (d)(5) (West 2002).  


ORDER

The issue of entitlement to an effective date prior to August 
9, 1999, for the award 
of service connection for paranoid-type schizophrenia 
evaluated as 100 percent disabling is dismissed.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


